DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  “the oxidized inorganic protecting layer” appears to be intended as “the oxidized inorganic protecting sub-layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 8, the limitation “a surface energy reducing solution on a portion of the gate insulating layer other than the recessed part,” is unclear as to if a coating (i.e. layer) of a surface energy reducing solution is required to be present in the completed claimed device, or if the solution is only used in a processing step. In particular, it is noted that the claim appears to require the solution in the final device, however there is no indication from applicant’s disclosure that the solution remains in the final device. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2007/0012914; herein “Miura”) in view of Tang (US 2017/0125681; herein “Tang”) and Wang et al. (CN 105047677, using machine translation previously provided in application 15/501286; herein “Wang”).
Regarding claim 1, Miura discloses in Figs. 1A-B and related text an organic thin film transistor, comprising:
a transparent base substrate (8, see [0108]);
a transparent gate layer (1, see [0105]]) formed on the transparent base substrate;
a gate insulating layer including an oxidized inorganic sub-layer (2, see [0050]; see also [0104] and [0106]) and a non-oxidized organic sub-layer (3, see [0050]; see also [0104]) on the transparent gate layer; and
a source electrode and a drain electrode (4 and 5, see [0104]), each of the source electrode and the drain electrode having a bottom side, and the bottom side surface of each of the source electrode and the drain electrode facing the transparent gate layer (1) and contacting the non-oxidized organic sub-layer, wherein the transparent gate layer (1) is buried within the oxidized inorganic sub-layer (2), and the oxidized inorganic sub-layer covers a top surface and side surfaces of the transparent gate layer;

a protecting layer (7, see [0050]) on the active layer and (an entirety of the protecting layer) covering a top of the active layer;
wherein the active layer (6) is located between the transparent gate layer (1) and the protecting layer (7).
Miura does not explicitly disclose 
the source electrode and the drain electrode buried within the non-oxidized organic sub-layer;
the protecting layer including an oxidized inorganic protecting sub-layer and a non-oxidized organic protecting sub-layer.
In the same field of endeavor, Tang teaches in Figs. 3-4 and related text  
the source electrode and the drain electrode buried within the non-oxidized organic sub-layer (“embedded” source and drain in insulating layer, see [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Miura by having the source electrode and the drain electrode buried within the non-oxidized organic sub-layer, as taught by Tang, in order to achieve a flexible organic single crystal field effect circuit with high performance in that electrodes are embedded electrodes that are located in the same plane as the insulating layer and are flexible such that a complete fit between the electrodes, the insulating layer and the organic single crystal can be achieved (see Tang [0031]).
In the same field of endeavor, Wang teaches in Fig. 16 and related text a protecting layer (e.g, 5 and 51, see [0110] and [0112])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muira by having the protecting layer including an oxidized inorganic protecting sub-layer and a non-oxidized organic protecting sub-layer, as taught by Wang, in order to achieve a protecting layer which has the benefits of both organic and inorganic layers by a simplified manufacturing method and with a more tightly integrated structure (see Wang [0081] and [0113]).
Regarding claim 2, Miura further discloses wherein the transparent gate layer (1) and the transparent base substrate (8) are transparent to ultraviolet light (e.g. ITO and glass, respectively, see [0105] and [0108]).
Regarding claims 3-6 and 18, the combined device shows 
wherein the oxidized inorganic sub- layer is formed by oxidizing a portion of a first initial silicone polymer layer (2 being e.g. SiO2, see [0106]; 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least); 
wherein the first initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
wherein the first initial silicone polymer layer includes a polydimethylsiloxane film or a hydroxylated polydimethylsiloxane film 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
2, see [0106]; 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
the first initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least),
the oxidized inorganic sub-layer includes SiO2 (2 being e.g. SiO2, see [0106]), and
the non-oxidized organic sub-layer includes another portion of the first initial silicon polymer that is not oxidized (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least).
Note that the limitations of claims 3-6 and 18 regarding an initial polymer layer oxidized into a SiO2 layer sub-layer recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 7, the combined device shows a recessed part formed on the gate insulating layer, wherein the source electrode and the drain electrode are buried within the non-oxidized organic sub-layer in the recessed part (Tang: “embedded” source and drain in insulating layer, see [0052]).
Regarding claims 8 and 13, the combined device shows 
further comprising a surface energy reducing solution on a portion of the gate insulating layer other than the recessed part;

the surface energy reducing solution includes a hexamethyldisilazane solution or an octadecyltrichlorosilane solution.
Note that the limitations “a surface energy reducing solution is coated on a portion of the gate insulating layer other than the recessed part,” and “the surface energy reducing solution includes a hexamethyldisilazane solution or an octadecyltrichlorosilane solution” recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. It is the interpretation and understanding of the Examiner that the surface energy reducing solution is a processing solution used during fabrication and does not result in a layer of surface energy reducing material in the completed claimed device. Further, it is understood that the carrier substrate is used during fabrication and does not remain in the completed claimed device.
Regarding claim 10, Miura further discloses wherein a material of the active layer (6) includes one of polythiophene, polyaniline, polypyrrole, polyfluorene, pentacene, and titanyl phthalocyanine (see e.g. [0102], [0109]).
Regarding claims 11-12, the combined device shows
wherein the source electrode and the drain electrode (Miura: 4 and 5) include a metal material extracted from a hydrophilic solvent;

the hydrophilic solvent includes an ethanol solvent.
Note that the limitations “a metal material extracted from a hydrophilic solvent” and “the metal material includes one of gold, aluminum, chromium, titanium, nickel, molybdenum, and an alloy thereof, and the hydrophilic solvent includes an ethanol solvent” recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. It is the interpretation and understanding of the Examiner that the solvent is a processing solution used during fabrication and is not present in the completed claimed device.
Regarding claim 14-15, 17 and 19, the combined device shows 
wherein the oxidized inorganic (Wang: 51) protecting layer is formed by oxidizing a portion of a second initial silicone polymer layer (see [0111]-[0112]);
wherein the oxidized inorganic protecting sub-layer includes SiO2 (see [0112]) and the non-oxidized organic (5) protecting sub-layer contacts (e.g. electrically or thermally) the active layer.
wherein the second initial silicone polymer layer includes a polydimethylsiloxane film (see [0110]) or a derivative of polydimethylsiloxane film;
2 and a polydimethylsiloxane film (see [0110]-[0112]).
Note that the limitations of claims 14-15, 17 and 19 regarding an initial polymer layer oxidized into a SiO2 layer sub-layer, recite a process however the claim is directed to a product. Therefore, these limitations are considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 20, the combined device shows a semiconductor device, comprising the organic thin film transistor of claim 1.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Tang and Wang, as applied to claim 14 above, and further in view of Hakii (US 2011/0133192; herein “Hakii”).
Regarding claim 16, Miura as modified does not explicitly discloses wherein the active layer is buried within the non-oxidized organic protecting sub-layer.
In the same field of endeavor, Hakii teaches in Fig. 2 and related text an organic thin film transistor (see [0076]), wherein the active layer (57) is buried within the non-oxidized organic protecting sub-layer (58/59, see [0076] and [0097]).
It would have been obvious to one of ordinary skill in the art to modify the device of Miura by having the active layer is buried within the non-oxidized organic protecting sub-layer, as taught by Hakii, in order to provide passivation of an OTFT when employed in a in an integrated device such as a display (see Hakii e.g. [0006]), where protection of the active layer is needed around terminated edges as well. 

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered are moot in view of the new ground of rejection presented above. In particular, it is noted that the passivation layers 5 and 51 of the device of Wang have been newly interpreted to read on the protecting sub-layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/11/2022